t c memo united_states tax_court ron lykins inc petitioner v commissioner of internal revenue respondent docket no filed date ronald g lykins pro_se stephen j neubeck for respondent memorandum opinion holmes judge ron lykins inc is a well-established firm in central ohio that for many years sold both accounting and financial advice to its clients in the sole owner of the company--ronald lykins--split off the financial advisory business to a new company this left lykins inc selling nothing but accounting services and the commissioner argues that this made it a qualified personal services corporation if he is right the code would tax lykins inc at a flat rate of percent if he isn't its rate would be lower background ronald lykins is a well-educated man with an m b a and ph d he is also a c p a he started preparing tax returns in to supplement his income and when he opened an accounting practice it quickly came to focus on tax preparation and advice his clients began trusting him for financial and investment advice as well and his business steadily grew he incorporated it as ron lykins inc in and lykins inc has ever since filed tax returns as a subchapter_c_corporation the financial and investment services side of the business took more and more of his time and lykins was advised by his lawyer that it would make sense for him to segregate the tax preparation side of the business from the investment advice side--should lykins wish to retire he was told he would be able to market his businesses to a wider variety of buyers if they were separate in he took that advice and formed lykins financial group llc a limited_liability_company under ohio law lykins inc continued to offer tax services but lykins financial now began offering all the financial and investment services lykins himself was the sole owner of both companies fully separating the companies proved difficult segregating their income was easy--in lykins financial’s income came exclusively in the form of commissions on the sale of securities and investment advice lykins inc ’s income came exclusively from fees that it charged for tax preparation and advice but the formation of lykins financial had led to few physical changes the firms shared the same office space and had the same address same phone number same copying machine and fax same employee manual and even the same coffee machine this all made segregating the two firms’ expenses quite difficult the firms also had no written_agreement defining whose employees were whose and while some employees worked only on financial services and investments and some worked only on tax preparation there were also some who worked on both further complicating the situation lykins inc provided overhead services such as reception and payroll to lykins financial it also continued to pay all the rent on the shared office space and all the employees’ wages and payroll_taxes lykins credibly testified that he gave up on dividing expenses in a more sophisticated way and simply allocated them between the two companies based on his own estimate of each firm’s share of their combined total hours worked lykins inc and lykins financial did file separate corporate tax returns the commissioner audited lykins inc and issued it a notice_of_deficiency for and after concluding that the firm had become a qualified personal services corporation qpsc the commissioner later conceded that lykins inc was not a qpsc in but stood firm in his belief that it became one in trial was held in ohio where lykins inc has always had its principal_place_of_business discussion the code’s various definitions of personal services corporations date back to a time when the top tax_rate for individual income was much higher than the rate for corporations this gave professionals an incentive to incorporate their practices to win the benefits available both to employee sec_1 or corporations identifying certain personal services corporations as qualified professional services corporations and taxing them at a flat rate of percent see sec_11 was congress’s way to reduce the incentive for professionals to shelter part of their income in a corporate form with a lower marginal_rate as the house ways_and_means_committee explained as employees of a corporation professionals could avail themselves of group term life_insurance medical_reimbursement_plans death_benefits and a more generous retirement_plan than if they remained self-employed see phillips et al origins of tax law the history of the personal_service_corporation wash lee l rev see also chickasaw ambulance serv inc v united_states wl n d iowa see sec_469 - which prevent personal_service_corporations from deducting passive_activity_losses on the same terms as other corporations unless otherwise stated section references are to the internal_revenue_code and regulations as amended and in effect for the personal_service_income of corporations owned by its employees is taxed to the employee-owners at the individual graduated rates as it is paid out as salary the committee believes that it is inappropriate to allow the retained earnings to be taxed at the lower corporate graduated rates h rept ii u s c c a n sec_448 defines qpscs as corporations a substantially_all of the activities of which involve the performance of services in the fields of health law engineering architecture accounting actuarial science performing arts or consulting and b substantially_all of the stock of which by value is held by-- i employees performing services for such corporation emphasis added this definition sets up two tests--an ownership test and a function test deciding whether lykins inc meets the ownership test is easy a regulation defines substantially_all of a corporation’s stock to mean an amount equal to or greater than percent sec_1_448-1t and ii temporary income_tax regs fed reg date lykins is the sole shareholder of lykins inc and he is an employee because he performs more than a de_minimis amount of accounting services for the firm sec_1_448-1t and ii temporary income_tax regs fed reg date so lykins inc passes a second regulation--the key one for this case--tells us that substantially_all of a firm’s functions are in one or another of the professions snagged in the qpsc net only if percent or more of the time spent by employees of the corporation serving in their capacity as such is devoted to the performance of services in a qualifying field for purposes of determining whether this percent test is satisfied the performance of any activity incident to the actual performance of services in a qualifying field is considered the performance of services in that field activities incident to the performance of services in a qualifying field include the supervision of employees engaged in directly providing services to clients and the performance of administrative and support services incident to such activities sec_1_448-1t temporary income_tax regs fed reg date emphasis added lykins’s decision to split his business thus threatens to ensnare him the code itself lists accounting as one of the qualifying fields and the regulations carefully distinguish investment advice sold for a fee from investment advice sold incident to a brokerage service producing commissions lykins financial whose income was entirely in the form of commissions was not under the regulation selling services in a qualifying field lykins inc was the commissioner argues that when lykins inc hived off its investment business from its accounting services it necessarily left behind only the qualifying field of accounting he asserts that if employees generated commission income they were lykin sec_4 sec_1_448-1t examples temporary income_tax regs date financial employees he backs up his argument by pointing to lykins inc ’s allocation of payroll costs to lykins financial and lykins financial’s reimbursement of those costs as proof that those employees who were performing investment services were employees of lykins financial an unstated assumption of the commissioner’s position is that someone is the employee only of the firm he’s producing income for there is no caselaw interpreting the regulation’s phrase employees of the corporation serving in their capacity as such sec_1_448-1t temporary income_tax regs and the commissioner’s argument is at least plausible but employer and employee are legal terms with a rich history of construction in the many other places that they are found in federal_law the supreme court has moreover laid down as a general_rule that when congress has used the term ‘employee’ without defining it we have concluded that congress intended to describe the conventional master-servant relationship as understood by common-law agency doctrine see also 503_us_318 the commissioner has likewise adopted common_law rules to distinguish employees from independent contractors see revrul_87_41 1987_1_cb_296 darden u s pincite citing that revenue_ruling with approval 538_us_440 calling the common_law element of control the principal guidepost so in the absence of a different definition in either the statute or the regulation we think that the answer to the question which workers were lykins inc ’s employees should be found by applying common_law principles at common_law the key criterion is one of control--an employer is one with the right to control the manner and means by which an employee does his chores see revrul_87_41 1987_1_cb_296 and the common_law recognizes that a person may be the servant of two masters at one time as to one act if the service to one does not involve the abandonment of the service to the other restatement agency 2d sec there is even an inference by which the restatement seems to mean a rebuttable_presumption that the actor remains in his general employment so long as by the service rendered another he is performing the business entrusted to him by the general employer there is no inference that because the general employer has permitted a division of control he has surrendered it id sec comment b this presumption of continued employment and this recognition that in law--if not in life see matthew 24--a man can serve two masters speak directly to this case lykins’s testimony which we specifically find credible on this point and the exhibits he introduced reinforce rather than rebut the presumption they show that those who worked at lykins financial continued to receive paychecks drawn on lykins inc continued to receive benefits provided by lykins inc and continued to have their social_security_tax paid for by lykins inc they had worked at lykins inc at the start of and those working on financial services during the year were told to do so by lykins inc lykins financial even reimbursed lykins inc for their wages taking a deduction lykins inc reported those reimbursements as income simply allocating the costs of lykins inc employees to lykins financial does not make them lykins financial employees and while the line between lykins inc and lykins financial was clear only in its blurriness we conclude on the peculiar facts of this case--especially the fact that before lykins financial was formed all these employees were lykins inc employees and continued to have their wages benefits and taxes paid_by lykins inc --that they continued to be lykins inc employees throughout the year this makes deciding the case easy lykins inc and the commissioner stipulated to a breakdown of lykins inc ’s employees’ hours into two categories hours spent on accounting and consulting services and hours spent on investment services the exhibit shows that dollar_figure percent of employee hours in were spent on accounting services while dollar_figure percent of employee hours were spent on investment services because dollar_figure percent is less than percent lykins inc was not a qpsc in and so not subject_to tax at the qpsc rate used in the notice_of_deficiency the commissioner’s assertion of a penalty disappears with that deficiency and so decision will be entered for petitioner
